Name: Commission Regulation (EEC) No 439/82 of 25 February 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 82 Official Journal of the European Communities No L 55/45 COMMISSION REGULATION (EEC) No 439/82 of 25 February 1982 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 3763/81 (3), as last amended by Regulation (EEC) No 336/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3763/81 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 374, 30 . 12 . 1981 , p. 43 . O OJ No L 42, 13 . 2. 1982, p. 5 . No L 55/46 Official Journal of the European Communities 26. 2. 82 ANNEX to the Commission Regulation of 25 February 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 17-10 04.01 A I b) 0120 14-69 04.01 Alia) 1 0130 14-69 04.01 A II a) 2 0140 17-91 04.01 All b) 1 0150 13-48 04.01 A II b) 2 0160 16-70 04.01 B I 0200 35-22 04.01 B II 0300 74-51 04.01 B III 0400 j 1 15-16 04.02 A I 0500 10-14 04.02 A II a) 1 0620 60-75 04.02 A II a) 2 0720 105-01 04.02 A II a) 3 0820 107-43 04.02 A II a) 4 0920 123-76 04.02 A II b) 1 1020 53-50 04.02 A II b) 2 1120 97-76 04.02 A II b) 3 1220 100-18 04.02 A II b) 4 1320 116-51 04.02 A III a) 1 1420 28-30 04.02 A III a) 2 1520 38-21 04.02 A III b) 1 1620 74-51 04.02 A III b) 2 1720 11516 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0-5350 (") 04.02 B I b) 1 bb) 2320 per kg 0-9776 (") 04.02 B I b) 1 cc) 2420 per kg 1-1651 ( n ) 04.02 B I b) 2 aa) 2520 per kg 0-5350 C 2) 04.02 B I b) 2 bb) 2620 per kg 0-9776 C 2) 04.02 B I b) 2 cc) 2720 per kg 1-1651 ( ,2) 04.02 B II a) 2820 46-38 04.02 B II b) 1 2910 per kg 0-7451 ( ,2) 04.02 B II b) 2 3010 per kg 1-1516 H 04.03 A 3110 135-48 04.03 B 3210 165-29 04.04 A I a) 1 3321 18-13 04.04 A I a) 2 3420 141-69 ( 13)(2 °) 04.04 A I b) 1 aa) 3521 18-13 04.04 A I b) 1 bb) 3619 141-69 ( 13)(20) 04.04 A I b) 2 3719 141-69 C 3) (M) 04.04 A II 3800 141-69 j20) 04.04 B 3900 158-32 C 4) 04.04 C 4000 109-03 H 04.04 D I 4120 36-27 04.04 D II a) 1 4410 121-76 (21 ) 04.04 D II a) 2 4510 121-79 04.04 D II b) 4610 218-51 04.04 E I a) 4710 158-32 04.04 E I b) 1 aa) 11 ) 4840 171-00 H 04.04 E I b) 1 aa) 22) aaa) 4850 171-00 H 04.04 E I b) 1 aa) 22) bbb) 4860 171-00 H 04.04 E I b) 1 bb) 4870 171-00 H 26. 2 . 82 Official Journal of the European Communities No L 55/47 (ECU/100 kg net weight; unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 171-00 H 04.04 E I b) 1 dd) 4890 171-00 04.04 E I b) 2 aa) 4922 128-63 (1J)H 04.04 E I b) 2 bb) 5022 128-63 HP) 04.04 E I b) 3 5030 128-63 C 7) 04.04 E I b) 4 5060 128-63 H 04.04 E I b) 5 aa) 5130 1 28-63 j 19) (") H 04.04 E I b) 5 bb) 5140 128-63 H H 04.04 E I c) 1 5210 96-47 04.04 E I c) 2 5250 225-35 04.04 E II a) 5310 158-32 04.04 E II b) 5410 225-35 17.02 A II C 8) 5500 33-79 21.07 F I 5600 33-79 23.07 B I a) 3 5700 42-55 23.07 B I a) 4 5800 54-85 23.07 B 1 b) 3 5900 52-12 23.07 B I c) 3 6000 44-73 23.07 B II 6100 54-85 For notes (') to ( 10), see notes (') to ( l0) of Regulation (EEC) No 3763/81 (OJ No L 374, 30 . 12 . 1981 , p. 43). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and c) 12-72 ECU. ( 12) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; and (b) 12-72 ECU. ,3) The levy is limited to 9-07 ECU per 100 kg net weight for imports from Switzerland. M) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes . I5) The levy is limited to 75-33 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). '*) The levy is limited to 99-51 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). 17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania or Turkey (Regulation (EEC) No 1054/68 as amended). ") Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 1 7.02 A II . ") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. ^ The levy is limited to 18-13 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . 21 ) The levy is limited to 36-27 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . u) The levy is limited to 55 00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . No L 55/48 Official Journal of the European Communities 26 . 2. 82 (") The levy is limited to 50-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . (24) The levy is limited to 1813 ECU per 100 kg net weight for imports from Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall, notwith ­ standing general rule C 3 contained in Part I , Section I, of the Common Customs Tariff, be the representative rate , if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).